                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


BRETON L. MORGAN, M.D., INC. and
BRETON L. MORGAN, M.D.,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:19-0406

ALEX M. AZAR, Secretary of Department
of Health and Human Services,

                               Defendant.

                          MEMORANDUM OPINION AND ORDER

       Presently pending before the Court is an appeal seeking reversal of the Department of

Health and Human Services Departmental Appeals Board’s Final Decision, Breton L. Morgan,

M.D., Inc. and Breton L. Morgan, M.D., DAB No. 2933 (2019) (hereinafter “Final Decision”), to

revoke Plaintiff Breton L. Morgan’s Medicare billing privileges. See Am. Compl., ECF No. 10.

Also pending is Plaintiffs’ motion to refer the instant case to mediation. Mot. to Refer, ECF No. 15.

For the reasons set forth herein, the Court DENIES AS MOOT Plaintiffs’ motion, REVERSES

and VACATES the Secretary’s Final Decision, ORDERS the immediate reinstatement of

Plaintiffs’ Medicare enrollment and billing privileges, ORDERS Defendant to direct CMS to

accept for processing and payment all billings for Plaintiffs’ Medicare patients from December 7,

2016 to the present, and DISMISSESS this matter from the Court’s docket. The Court HOLDS

IN ABEYANCE Plaintiffs’ request for costs and attorney’s fees pending submission of an

application for those fees and any other expenses.
                                         I. BACKGROUND

        Few federal programs impact the lives of most Americans—and the lives of the doctors

who treat them—as does Medicare. Established in 1966, Medicare provides health insurance

benefits to individuals over sixty-five or to those who are disabled or have been diagnosed with an

end-stage renal disease. 42 U.S.C. § 1395c. In particular, Part B of the Medicare program is

responsible for paying physicians and other health care providers for the medical services they

render to Medicare-insured patients. Congress tasked the United States Department of Health and

Human Services (“HHS”)—and, in turn, the Centers for Medicare and Medicaid Services

(“CMS”)—with administering Medicare, and granted HHS the broad authority to promulgate

necessary regulations related to the program. See 42 U.S.C. § 1302(a) (“The Secretary shall

prescribe such regulations as may be necessary to carry out the administration of the insurance

programs under this subchapter.”).

        Pursuant to these regulations, “provider[s] or supplier[s] must be enrolled in the Medicare

program” and obtain billing privileges to receive payments for their services. 1 42 C.F.R.

§ 424.500–505. To enroll, medical professionals must complete Form CMS-855I—the “Medicare

Enrollment Application for Physicians and Non-Physician Practitioners.” See Form CMS-855I,

available at https://www.cms.gov/Medicare/CMS-Forms/CMS-Forms/Downloads/cms855i.pdf

(last visited Jan. 14, 2020). 2 Applicants are required to list all “final adverse actions” against them,

“such as convictions, exclusions, revocations, and suspensions.” Admin. R., ECF No. 5-1, at 292–




        1
          Confusing though the terminology may be, physicians are considered “suppliers” while
“providers” are limited to hospitals and other medical facilities. 42 C.F.R. § 400.202.
        2
          This current form has been modified from the form used in 2013, which is filed as part
of the record. Admin. R., ECF No. 5-1, at 280–313.
                                                  -2-
93. The form also requires applicants to furnish “complete, accurate, and truthful responses to all

information requested.” 42 C.F.R. § 424.510(d)(2)(i).

         Once attainted, a physician’s enrollment and billing privileges are not permanent. To

maintain both, he or she “must resubmit and recertify the accuracy of [one’s] enrollment

information every 5 years.” 42 C.F.R. § 424.515. Pertinent to this case, CMS also possesses

relatively wide authority to revoke a provider’s enrollment in Medicare for, inter alia, providing

“[f]alse or misleading information” to the agency. 42 C.F.R. § 424.535(a)(4).

         It is a dispute over precisely what constitutes such a false or misleading statement that has

led to this appeal. Plaintiff Breton L. Morgan, M.D., is a physician operating his own practice in

Point Pleasant, West Virginia. Am. Compl., at ¶ 7. After a back surgery in 1999, Morgan became

dependent on narcotic painkillers and began siphoning samples of opioids from his practice for

personal use. Id. at ¶ 8; Pls.’ Br., ECF No. 14, at 3. Morgan overcame his addiction in 2006,

successfully completing a fourteen-week residential drug rehabilitation program. Pls.’ Br., at 3.

Though he has remained sober since that point, Morgan pled guilty to Obtaining a Schedule III

Controlled Substance by Fraud in violation of 21 U.S.C § 843(a)(3) on December 11, 2006. United

States v. Morgan, No. 3:06-00194, ECF No. 18 (S.D.W. Va. Oct. 27, 2006). Three months later,

this Court sentenced Morgan to thirty days of imprisonment, ninety days of home confinement,

and a $5,000 fine. United States v. Morgan, No. 3:06-00194, ECF No. 3 (S.D.W. Va. Mar. 14,

2007).

         Of course, consequences stemming from Morgan’s conviction extended well beyond the

sentence this Court imposed. Morgan surrendered his West Virginia and Ohio medical licenses, as

well as his DEA license. Pls.’ Br., at 3. While his DEA license was returned with a Schedule II

restriction in 2009, his state licenses were not restored in full until 2013. Am. Compl., at ¶¶ 9–10.



                                                  -3-
A final consequence of Morgan’s felony conviction was his mandatory five-year exclusion from

federal health care programs in 2008 by the HHS Office of Inspector General (“OIG”). Admin. R.,

at 268–67. CMS revoked Morgan’s Medicare billing privileges around the same time, and imposed

a three-year re-enrollment bar. Id. at 270–71. By the close of his five-year exclusion in the summer

of 2013, Morgan’s medical licenses had been restored and the OIG indicated that he was free to

re-apply for Medicare billing privileges. See id. at 279. He did so on July 19, 2013, submitting the

necessary CMS-855I form to Palmetto GBA (“Palmetto”)—the regional Medicare Administrative

Contractor (“MAC”)—for consideration. 3 See id. at 280–313.

       It is this CMS-855I form that lies at the heart of the instant case. At the time, the form was

thirty-one pages long and requested a plethora of personal and professional information from

potential suppliers. Id. Section Three of the application sought to “capture[] information on final

adverse legal actions, such as convictions, exclusions, revocations, and suspensions.” Id. at 292.

The form mandated that “[a]ll applicable final adverse actions must be reported, regardless of

whether any records were expunged or any appeals are pending.” Id. The next page of the form

provides a small table for applicants to list the details of any such actions. Id. at 293. The form

instructs applicants to “report each final adverse legal action, when it occurred, the Federal or State

agency or the court/administrative body that imposed the action, and the resolution, if any.” Id.

The page is devoid of any other instructions regarding the table. See id.

       On his form, Morgan provided “Medicare Exclusion” as a final adverse legal action entered

against him and a date of May 30, 2008. Id. He also indicated that Medicare was responsible for

taking the action, and that it had been resolved on June 19, 2013. Id. Spilling out of the extremely




       3
         CMS contracts with various Medicare Administrative Contractors (“MACs”) in regions
across the country to ensure compliance with regulatory provisions.
                                                 -4-
limited space in which to provide information, he advised the reviewer to “see release from Office

of Inspector General attached.” Id. Before the next page of the form, Morgan inserted a copy of

the OIG letter advising him that his exclusion from Medicare had ended. Id. at 294. The letter

included a reference to “File No. 3-05-10116-9,” as well as advice to “use this letter to demonstrate

that your right to participate in the Federal health care programs has thus been reinstated until your

name is removed from the” List of Excluded Individuals/Entities. Id. As a reinstatement letter, it

also referenced the fact that Morgan’s “request for the reinstatement of [his] eligibility to

participate as a provider of items and services covered by the title XVIII (Medicare) program has

been approved.” Id. Morgan went on to repeatedly and prominently mention his exclusion

throughout the rest of his application; indeed, “Exclusion Lifted 06-19-2013” is written in large

print on the cover of the form. Id. at 280, 284, 292, 293, 295, 302. He also included three copies

of his reinstatement letter throughout the form. Id. at 294, 296, 303. At no point, however, did he

explicitly note the felony that had prompted his exclusion.

       As noted earlier, Morgan submitted his CMS-855I form to Palmetto on July 19, 2013. Id.

at 280. On October 8, 2013, Palmetto informed Morgan that his application for Medicare billing

privileges had been approved. Id. at 314–15. Morgan subsequently resumed his practice, but his

brief respite from CMS-related entanglements came to an abrupt end just three years later. On

March 22, 2016, Palmetto informed Morgan that his Medicare billing privileges were being

revoked pursuant to 42 C.F.R. § 424.535(a)(3) and 42 C.F.R. § 424.535(a)(9)—for commission of

a felony and failing to report the same, respectively—and that he would be barred from re-enrolling

in Medicare for three years. Id. at 328–29. It is unclear from the record why Palmetto’s initial

revocation decision was based on Morgan’s felony conviction, which had already been the basis

of his 2008 exclusion. Nevertheless, upon learning of his earlier exclusion Palmetto revised its



                                                 -5-
reasoning and based its revocation decision on 42 C.F.R. § 424.535(a)(4), which bars suppliers

from providing “false or misleading” information in an application. Id. at 344–45.

       What followed is a series of three agency decisions, all of which rest on substantially

similar reasoning. Morgan first requested reconsideration of Palmetto’s decision by CMS. The

CMS Hearing Officer who reviewed Morgan’s request reasoned that his failure to disclose his

felony conviction was false or misleading because he had “certified as true that the only final

adverse action imposed against him was his exclusion form all federal health care programs by

OIG in 2008.” Id. at 335. Morgan then timely filed a request for review by an Administrative Law

Judge (“ALJ”). Both Morgan and CMS filed motions for summary judgment, with the ALJ

reasoning that “the narrow issue before me is whether CMS has a basis to revoke Petitioners’

Medicare enrollment and billing privileges.” Id. at 3. The ALJ rejected Morgan’s argument that

providing information about his exclusion was sufficient to place CMS on notice of his felony

conviction, reasoning that “Petitioners had an affirmative duty under the regulations, of which they

were advised by the CMS-855I, to submit a true, complete, and accurate application. Petitioners

violated that affirmative duty.” Id. at 10–11. As Morgan’s application was “incomplete, false, and

misleading,” the ALJ granted summary judgment in favor of CMS. See id. at 10.

       Morgan’s final appeal before seeking relief in this Court took him to the HHS Departmental

Review Board (“DAB”), which affirmed the ALJ’s judgment in a decision issued on March 26,

2019. Id. at 13–27. A three-member panel reasoned that the “plain terms of the application required

that Petitioners report Dr. Morgan’s 2007 conviction as a final adverse legal action,” and that his

failure to do so authorized CMS to revoke his enrollment and billing privileges. Id. at 20–21. The

DAB placed special emphasis on the form’s certification statement, which affirmed that the

information contained in his application was “true, correct, and complete.” Id. at 21 (emphasis in



                                                -6-
original). In the DAB’s view, Morgan’s failure to list his felony conviction thus rendered his

application incomplete. Id. The DAB further concluded that there was “no significance in the

possibility that this is a case of first impression with respect to specific facts,” responding to

Morgan’s argument that he had been transparent in disclosing his exclusion and the file number

related to his felony conviction. Id. at 25.

        Not satisfied with the DAB’s reasoning, Morgan filed a Complaint for Review of the

DAB’s decision in this court on May 24, 2019. See Compl., ECF No. 1. Morgan filed an Amended

Complaint on August 21, 2019, and the Court issued an order establishing a briefing schedule on

August 30, 2019. Order, ECF No. 12, at 1. The relevant issues have since been ably briefed by

both parties, and so the Court dispenses with the need for oral argument and proceeds to a review

of the instant case.

                                  II. STANDARD OF REVIEW

        Several layers of legal standards govern this Court’s review of the DAB’s decision. At the

outset, the Court notes that Plaintiffs bring this appeal pursuant to 42 U.S.C. § 405(g), which

authorizes judicial review of final decisions by the Secretary of Health and Human Services

(“Secretary”). 4 “Congress has delegated general rulemaking authority with respect to Medicare to

the Secretary, who in turn has delegated that authority to CMS.” Hardy Wilson Mem’l Hosp. v.

Sebelius, 616 F.3d 449, 457 (5th Cir. 2010). The Court’s “review of the Secretary’s final decision

in this case . . . is to be based solely on the administrative record, and the Secretary’s findings of

fact, if supported by substantial evidence, shall be conclusive.” MacKenzie Med. Supply, Inc. v.



        4
          Technically speaking, the statute governs review of decisions by the Commissioner of
Social Security. See 42 U.S.C. § 405(g). Nevertheless, “exclusions from participation in federal
health care programs are subject to the same judicial review as decisions regarding social security
benefits.” Aswad v. Hargan, No. 2:6-CV-1367, 2018 WL 704370, at *2 (D.N.M. Feb. 2, 2018)
(citing 42 U.S.C. § 1320a-7(f)(1)).
                                                 -7-
Leavitt, 506 F.3d 341, 346 (4th Cir. 2007). This is not a standard that affords courts freewheeling

discretion; indeed, substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565 (1988) (internal quotations

omitted). Put differently, the “duty to resolve conflicts in the evidence rests with the [Secretary],

not with a reviewing court.” Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996).

       The Administrative Procedure Act (“APA”) provides a similar, and perhaps more

analytically natural, standard for considering the issues presently in dispute—specifically, that

“agency action, findings, and conclusions” will be set aside only if they are “found to be . . .

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 5 U.S.C.

§ 706(2). “This is, of course, a highly deferential standard which presumes the validity of the

agency’s action.” Natural Res. Def. Council, Inc. v. EPA, 16 F.3d 1395, 1400 (4th Cir. 1993).

Nevertheless, “[t]he ‘arbitrary and capricious’ standard is not meant to reduce judicial review to a

‘rubber-stamp’ of agency action.” Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177,

192 (4th Cir. 2009). Instead, courts must engage in a “searching and careful” consideration of the

record. Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971). Reviewing

courts should consider whether an agency has “entirely failed to consider an important aspect of

the problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of




       5
         As more than one court has noted, “[t]he APA’s ‘substantial evidence’ and ‘arbitrary and
capricious’ standard connotes the same substantive standard.” Bangor Hyrdo-Elec. Co. v.
F.E.R.C., 78 F.3d 659, 663 n. 3 (D.C. Cir. 1996). Nevertheless, “the term ‘arbitrary and capricious’
more naturally fits a determination of a mixed question of factfinding and policy implementation.”
Id.
                                                -8-
agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 462 U.S. 29, 43

(1983).

          As a final matter, the Government argues that the Court owes deference to the DAB’s

decision under Chevron U.S.A. Inc. v. Natural Resources Defense Council, 467 U.S. 837, 843–45

(1984), “to the extent HHS based its decision on the language of the Medicare Act itself.” Def.’s

Br., ECF No. 16, at 10. Why this would be the case is unclear, as nothing about this matter

implicates the Secretary’s interpretation of the Medicare statute. 6

                                           III. DISCUSSION

          Plaintiffs advance two principal arguments in favor of reversing the DAB’s decision to

affirm the ALJ’s grant of summary judgment: first, that “the ALJ mistakenly concluded that no

genuine issue of material facts remained,” and second, that “Morgan’s repeated disclosure of his

exclusion from Medicare arising out of his felony conviction was [not] ‘false and misleading.’”

Pls.’ Br., at 8–9. The Court need not address Plaintiffs’ first contention because it agrees with their

second.

          As a preliminary matter, it is worth clarifying what matters are not in dispute on this appeal.

First, it is clear that CMS possesses the authority to revoke an application that is actually false or

misleading pursuant to 42 C.F.R. § 424.535(a)(4). Plaintiffs concede as much, referencing several

relevant DAB decisions that make this point. See, e.g., Sandra E. Johnson, CRNA, DAB No. 2708,

at 3–4 (2016); Mark Koch, D.O., DAB No. 2610, at 2–3 (2014). Relevant federal case law supports

this conclusion as well. See, e.g., McGinty v. Azar, No. 3:18-cv-359-S, 2019 WL 3044183, at *6




          6
         Any confusion likely stems from the fact that the Government’s proposed standard of
review is drawn without alteration from the District of Maryland’s decision in Almy v. Sebelius,
749 F. Supp. 2d 315, 322–25 (D. Md. 2010), which addressed a distinct set of legal and factual
issues.
                                                   -9-
(N.D. Tex. May 15, 2019). Also undisputed is that Morgan’s 2007 felony conviction is a “final

adverse legal action” within the meaning of 42 C.F.R. § 424.502. In particular, 42 C.F.R.

§ 424.535(a)(3)(i) defines felonies that fall within the ambit of “final adverse legal actions” as any

felony “that CMS determines is detrimental to the best interests of the Medicare program and its

beneficiaries,” including “[a]ny felonies that would result in mandatory exclusion under section

1128(a) of the [Social Security] Act.” As this Court held nearly ten years ago, Morgan was

convicted of a felony conviction consisting of “fraud” within the plain meaning of section

1128(a)(3) of the Social Security Act. Morgan v. Sebelius, No. 3:09-1059, 2010 WL 3702608,

at *2 (S.D.W. Va. Sept. 15, 2010) (Chambers, J.). As such, Morgan was required to advise CMS

of his felony conviction as part of his application.

        One further layer of factual agreement between the parties informs the Court’s analysis.

Under 42 C.F.R. § 424.510(d)(2)(i), suppliers submitting applications for Medicare billing

privileges must furnish “[c]omplete, accurate, and truthful responses to all information requested

within each section as applicable to the provider or supplier type.” Pursuant to this requirement,

“Morgan signed the certification statement on the application on July 17, 2013, certifying that the

information contained in [his] application was ‘true, correct, and complete.’” Admin R., at 21. Of

course, the parties disagree whether Morgan’s failure to include explicit reference to his felony

conviction in his application renders it “incomplete.” Resolution of this issue is critical, as it is the

purportedly incomplete nature of Morgan’s application that renders it “false or misleading” within

the meaning of 42 C.F.R. § 424.535(a)(4).

        The question before this Court is therefore quite narrow: whether the ALJ’s conclusion that

Morgan’s application was incomplete—and therefore “false or misleading”—is based on

substantial evidence, or represents an arbitrary and capricious decision in itself. To answer this



                                                  -10-
question, the Court begins by outlining the reasoning the DAB employed in upholding the ALJ’s

decision. First, the DAB concluded that Plaintiffs “were required to report Dr. Morgan’s 2007

felony conviction on their 2013 Medicare enrollment application.” Admin R., at 19. As noted

supra, this much is undisputed. Plaintiffs, however, contend that the repeated references to Dr.

Morgan’s exclusion provided information about his underlying felony conviction to “[a]ny

reasonable reviewer.” Pls.’ Br., at 10. In discounting this argument, the DAB drew heavily upon

the CMS-855I form’s requirement that “[a]ll applicable final adverse actions must be reported.”

Admin. R., at 19–20. Based on this language, the DAB reasoned that that “[t]he plain terms of the

application required that [Plaintiffs] report Dr. Morgan’s 2007 conviction as a final adverse legal

action.” Id.

        The Court does not agree that the “plain terms” of the application are as clear as the DAB

believes them to be. The disclosure section for final adverse legal actions contains two

components: first, a space for applicants to list whether they have any final adverse legal actions

to report, and second, a condensed table in which they are expected to list reportable events. Yet

as Plaintiffs point out, “[t]here is no guidance for physicians who seek to report an issue that might

fit multiple categories or which had several outcomes.” Pls.’ Br., at 10. Here, Morgan’s felony

conviction resulted in several distinct consequences: imprisonment, a term of supervised release,

a fine, a special assessment, the loss of his Ohio medical license, the loss of his West Virginia

medical license, the loss of his DEA medical license, and his exclusion from the Medicare

program. The DAB’s decision suggests that each of these results—if reportable as a final adverse

legal action pursuant to 42 C.F.R. § 424.502—should be listed separately on the CMS-855I, and

that to do otherwise contravenes the “plain terms” of the application. Yet the application is silent

on how a supplier should detail the potentially manifold consequences that may stem from a



                                                -11-
common nucleus of facts. To read this language as an unambiguous command to separately report

adverse actions—even when they stem from the same set of operative facts—is to impute clarity

to language that contains none.

       With this background in mind, the Court turns to the DAB’s conclusion that Morgan’s

application was “false or misleading.” In making its determination, the DAB noted that Morgan

“signed the certification statement on the application on July 17, 2013, certifying that the

information contained in the application was ‘true, correct, and complete[,]” as required by

42 C.F.R. § 424.510(d)(2)(i). Admin. R., at 21. As Morgan failed to make separate note of the

felony conviction upon which his exclusion was based, the DAB affirmed the ALJ’s conclusion

that Morgan’s application was incomplete and therefore false or misleading. This Court disagrees.

A thorough review of Plaintiffs’ application demonstrates Morgan’s repeated disclosure of his

exclusion from Medicare, along with his reinstatement letter. The fact of Morgan’s OIG exclusion

would immediately have informed any reviewer charged with parsing his application that wrongful

conduct had occurred. If Morgan’s goal had been to mislead CMS and direct them away from his

felony conviction, he did an astonishingly poor job of it. In fact, the OIG reference number that is

listed prominently at the top of the reinstatement letter would have provided a convenient method

for researching the exact conduct that led to Morgan’s exclusion.

       Nearly as significant to the Court is that CMS was aware of Morgan’s felonious conduct

even apart from his reporting the OIG exclusion and reinstatement on his application. Indeed, CMS

used this very conduct as the basis for its own 2008 revocation of Morgan’s billing privileges. Id.

at 272–73. The Government’s position thus strikes the Court as equal parts baffling and

disconcerting. It would be irrational to conclude that failure to report the details of a criminal

conviction to an agency that is already aware of that criminal conviction—and has acted upon it—



                                               -12-
is somehow false or misleading. In any event, the instant case is not even this close. Morgan’s

repeated references to his Medicare exclusion are more than sufficient to report “all applicable

final adverse actions” as required by the CMS-855I instructions. To hold otherwise would be

arbitrary and capricious, and certainly not based on substantial evidence.

        The Court notes that the Government has pointed to prior DAB decisions affirming the

revocation of Medicare billing privileges as evidence of the strength of its position. See, e.g., Def.’s

Br., at 14. Yet as Plaintiffs argue, each of these cases involved applicants’ clear-cut failures to

disclose prior final adverse legal actions, either intentionally or inadvertently. The DAB views this

as distinction without a difference, reasoning that there exists “no significance in the possibility

that this is a case of first impression with respect to the specific facts” of this case. Admin. R., at 25.

To the contrary, the specific facts of this case make clear that Morgan submitted a complete

application to CMS. The fact that the particular cases cited by the Government involve the DAB

upholding revocations based on the failure to report final adverse legal actions only bolsters this

conclusion.

        The Government also cites to several federal cases, none of which are instructive here.

McGinty v. Azar, No. 3:18-cv-359-S, 2019 WL 3044183 (N.D. Tex. May 15, 2019), involved a

physical therapist who did not report a deferred adjudication on his CMS-855I application. Foo v.

Azar, No. 18-00490-JAO-WRP, 2019 WL 2600218 (D. Haw. Sept. 23, 2019), concerned an

anesthesiologist who submitted a private mailbox as his practice location on his application. The

common thread in both these cases is that the respective plaintiffs actually submitted false or

misleading information to CMS—in McGinty by failing to provide information about a deferred

adjudication, and in Foo by providing a false address. 7 McGinty, 2019 WL 3044183, at *8; Foo,



        7
            CMS’s revocation of Dr. Foo’s billing privileges was specifically based on 42 C.F.R.
                                                   -13-
2019 WL 2600218, at *4. The final case the Government cites is Ahmed v. Sebelius, 710 F.

Supp. 2d 167 (D. Mass. 2010), which concerned CMS’s revocation of a dermatologist’s billing

privileges based on his felony conviction and does not implicate an incomplete application to CMS

at all.

          In sum, this Court well understands the deference owed to administrative agencies as they

adjudicate the countless complex cases before them. Yet the judiciary’s role is not so limited that

it may act merely as a rubber stamp for agency decisions, and this Court will not affirm an agency’s

actions where they are plainly arbitrary and capricious. CMS has a vital interest in ensuring that

suppliers adhere to its rules and regulations in applying for Medicare billing privileges, but that

interest does not warrant the wholesale embrace of form over substance that is evident in both

decisions below. In completing his application, Dr. Morgan repeatedly reported his OIG

exclusion—the very adverse action based on his felony conviction. This renders his application

complete, and therefore neither false nor misleading. Substantial evidence simply does not support

the Secretary’s Final Decision, which this Court now reverses.

                                        IV. CONCLUSION

          For the reasons set forth above, the Court REVERSES and VACATES the Secretary’s

Final Decision. The Court ORDERS the immediate reinstatement of Plaintiffs’ Medicare

enrollment and billing privileges, and also ORDERS Defendant to direct CMS to accept all

billings for Plaintiffs’ Medicare patients from December 7, 2016 to the present for processing and

payment. The Court HOLDS IN ABEYANCE Plaintiffs’ request for costs and attorney’s fees

pending submission of an application for those fees and any other expenses. Finally, the Court




§ 424.535(a)(5), which concerns the on-site inspection of practice locations. Foo, 2019 WL
2600218, at *2.
                                                -14-
DENIES AS MOOT Plaintiffs’ motion to refer this case to mediation, ECF No. 15, and

DISMISSES this matter from its docket.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record and any unrepresented parties.

                                            ENTER:       January 16, 2020




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                              -15-
